Citation Nr: 1721393	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1. Entitlement to an effective date earlier than November 11, 2006, for the award of a 30 percent rating for residuals of pulmonary tuberculosis, moderately inactive with chronic obstructive pulmonary disease (COPD) and bronchitis (also claimed as emphysema).

2. Entitlement to a rating in excess of 30 percent prior to January 28, 2013, for residuals of pulmonary tuberculosis, moderately inactive with COPD and bronchitis (also claimed as emphysema).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1950 to January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2009 and May 2010 rating decisions in which the RO increased and continued a 30 percent disability rating for the Veteran's lung disability, effective November 15, 2006.  In October 2010, the Veteran filed a notice of disagreement (NOD) with the assigned effective date and with the assigned 30 percent rating.  A statement of the case (SOC) was then issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.  A supplemental SOC (SSOC) was issued in December 2014, and these claims were thereafter certified for appeal to the Board.

The Board notes that the Veteran was service-connected for pulmonary tuberculosis, moderate, inactive, on August 4, 1955.  In July 2003, the RO denied a compensable rating for pulmonary tuberculosis, moderate, inactive.  In April 2005, the RO denied service connection for a respiratory/lung disorder secondary to asbestos and separate from the service-connected pulmonary tuberculosis.  In June 2006, the Veteran testified at a Board hearing in regards to the July 2003 denial of his claim for an increased rating for pulmonary tuberculosis.  In November 2006, the Veteran submitted a letter requesting service connection for a respiratory/lung disorder (claimed as bronchitis and emphysema) separate from the service-connected pulmonary tuberculosis.  In May 2007, the RO denied the new claim for service connection for a respiratory/lung disorder, and the Veteran submitted an NOD to the rating decision.  In March 2009, the RO found that the respiratory/lung symptoms the Veteran experienced were residuals of his service-connected pulmonary tuberculosis, and therefore recharacterized the Veteran's pulmonary tuberculosis as residuals of pulmonary tuberculosis, moderately inactive with COPD and bronchitis (also claimed as emphysema), assigning a 30 percent rating effective November 15, 2006, the date of the claim for service connection for a respiratory/lung disorder.

In November 2014, the RO increased the Veteran's disability rating to 100 percent, effective January 28, 2013.  As Veteran is presumed to seek the maximum available benefit for a disability and his 100 percent rating from January 28, 2013, is the highest rating possible, as of that date the appeal for a higher rating for a lung disability is no longer on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2017, the Board, sua sponte, advanced the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  In October 2006, the Board denied a compensable rating for the Veteran's pulmonary tuberculosis, moderate, inactive.  The Veteran did not appeal the decision. 

3.  On November 15, 2006, the Veteran submitted a letter requesting service connection for emphysema and bronchitis, also claimed as a lung/respiratory disorder. 

4.  In a March 2009 decision, the RO recharacterized the Veteran's service-connected lung disability, and assigned a higher rating of 30 percent, effective November 15, 2006 (the date VA received the Veteran's claim for service connection for a respiratory/lung disorder separate from the service-connected pulmonary tuberculosis).

5.  The claims file includes no statement or communication from the Veteran, or other document, received by VA prior to November 15, 2006, that constitutes a claim for service connection or increased rating.

6.  Pertinent to the November 2006 claim for increased rating for the Veteran's service-connected lung disability, prior to January 28, 2013, pulmonary function testing (PFT) has a Forced Expiratory Volume in one second (FEV-1) of 57 percent predicted and a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 72 percent predicted, and there is no evidence that the disability has resulted in maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or that he required outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 15, 2006, for a rating of 30 percent for a lung disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2016).

2.  The criteria for a disability rating in excess of 30 percent for a lung disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes (DCs) 6722, 6604 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a September 2006 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for his lung disability separate from his service-connected pulmonary tuberculosis.  In October 2009, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for an increased rating.  The letters provided the Veteran with what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, the SOCs and SSOCs set forth the criteria for higher ratings for a lung disability (the timing and form of which suffices, in part, for Dingess/Hartman).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records, and January 2009 and November 2009 VA examination reports and opinions.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim for which an appeal has been perfected, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than November 15, 2006, for the award of a 30 percent rating for a lung disability.  The Board notes that while the Veteran originally filed for a claim for service connection, the evidence demonstrated that his current problems were symptoms of his service-connected lung disability.  As such, the RO treated the Veteran's claim for service connection as a claim for an increased rating.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specifically, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, an NOD must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105. 

Applicable regulation provides that, if new and material evidence was received during an applicable appellate period following an AOJ decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" under 38 C.F.R.  § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young, 22 Vet. App. at 468.

Historically, the Veteran's lung disability has been rated under DC 6722 from August 1955, under DC 6722-6604 from September 2013, and under DC 6604 in November 2014 

Under DC 6722, the general rating formula for inactive pulmonary tuberculosis (DCs 6721-6724) provides for a 100 percent rating for two years after date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to eleven years after the date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions, but provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent rating is assigned; otherwise, a noncompensable rating is assigned.  38 C.F.R. § 4.97.

Under DC 6604, a 10 percent rating is warranted for FEV-1 of 71 to 80-percent predicted value, or; FEV-1/FVC of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80-percent predicted, is rated 10 percent disabling.  A 30 percent rating is warranted for FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

In the present case, the record reflects that service connection for pulmonary tuberculosis was granted in August 1955.  In April 2005, the RO denied service connection for a respiratory/lung disability secondary to asbestos exposure separate from the Veteran's service-connected pulmonary tuberculosis.  The Veteran did not appeal this decision by filing an NOD within one year of notice of the April 2005 rating decision.  Moreover, new and material evidence was not received within one year of either decision and, in turn, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, those decisions are final.

Thereafter, there is no indication in the record of any intent to file a claim for service connection for a respiratory/lung disorder separate or secondary to the Veteran's service-connected lung disability or an increased rating for the Veteran's service-connected lung disability until November 15, 2006; the date VA received his current claim.  

While the Veteran contends that he did not know that his claim for service connection for a separate lung disability had been denied in April 2005 because he testified at a Board hearing in June 2006, his testimony at that time pertained to his claim for an increased rating for his service-connected pulmonary tuberculosis, which was denied in an October 2006 Board decision.  As such, his testimony before the Board did not amount to a formal or informal intent to file a new claim for service-connection for a lung disability separate from the increase rating issue before the Board at that time.

In this regard, the Board has considered the provisions of former 38 C.F.R. § 3.157(b) (effective prior to March 25, 2015), which stated that, once a formal claim for compensation had been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions would be accepted as an informal claim for increased benefits or an informal claim to reopen.  If the report was generated by VA, the date of the examination or treatment was to be accepted as the date of receipt of the informal claim.  If the report was privately generated, the date of receipt of the report was to be accepted as the date of receipt of the informal claim.  Id.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (rescinding the provisions of 38 C.F.R. § 3.157 with respect to claims and appeals filed on or after March 25, 2015). 

In the present case, no pertinent evidence or lay statements were received prior to November 15, 2006, so as to establish a date of claim prior to that date.  

Having determined that November 15, 2006, is the date of receipt of the claim for purposes of assigning an effective date, the Board is obliged to review the evidence of record to determine whether an ascertainable increase in disability occurred during the preceding year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this case, the evidence shows that the Veteran experienced chronic cough with not relief despite numerous treatments.  Chest x-rays and computerized tomography (CT) scans showed no changes to lung nodules, no evidence of a mass, and no acute infiltrates or effusion.  Further, March 2005 PFT results document FEV-1 of 80 percent predicted, FVC of 72 percent predicted, FEV-1/FVC of 80 percent predicted, and DLCO of 77 percent predicted.  These results reflect a disability rating of 10 percent.  

In addition, the Veteran was initially assigned a 100 percent disability rating for his service-connected pulmonary tuberculosis, effective August 4, 1955.  This rating was reduced to 50 percent effective August 4, 1957, and to 30 percent effective August 4, 1961.  Finally, the rating was reduced to noncompensable as of August 4, 1966, in line with the graduated ratings discussed above.  The Board notes that the maximum rating the Veteran could obtain under DC 6722 is 30 percent for a diagnosis of "far advanced" lesions while his tuberculosis was active.  However, the evidence does not show that the Veteran's tuberculosis has been active since 1955.

As such, there is no evidentiary basis for assigning an effective date for the current 30 percent rating at any time during the one-year period prior to November 15, 2006.

The Board acknowledges the Veteran's assertion that his increased rating should be made effective prior to November 15, 2006.  However, on the current record, in order for the Veteran to be awarded an effective date based on his earlier claim, he would have to demonstrate clear and unmistakable error (CUE) in the prior adjudication of his claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  He and his representative have not made any such pleading or allegation with the required specificity in terms of what the CUE was and why, if not committed, this would have manifestly changed the outcome of the prior decision.  Accordingly, no award can be made on that basis.

For all the foregoing reasons, the Board concludes that the current record provides no legal basis for assignment of an effective date prior to November 15, 2006, for the award of a 30 percent rating for residuals, pulmonary tuberculosis, moderately inactive with COPD and bronchitis.  The appeal must therefore be denied.

III. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran contends that he is entitled to a rating in excess of 30 percent prior to January 28, 2013.  Historically, the Veteran's lung disability has been rated under DC 6722 from August 1955, under DC 6722-6604 from September 2013, and under DC 6604 in November 2014.  However, in a April 2008 letter, the Veteran contended that he should be rated by analogy under DCs 6600 (asthma), 6603 (emphysema), 6604 (COPD), 6844 (post-surgical residual), or 6845 (chronic pleural effusion or fibrosis).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  Here, the hyphenated code indicates disability involving both inactive pulmonary tuberculosis (DC 6722) and resulting COPD (DC 6604). 

Under DC 6722, the general rating formula for inactive pulmonary tuberculosis (DCs 6721-6724) provides for a 100 percent rating for two years after date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to eleven years after the date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions, but provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent rating is assigned; otherwise, a noncompensable rating is assigned.  38 C.F.R. § 4.97.

Under DC 6600, 6603, 6604, 6844, and 6845, a 30 percent rating is warranted for FEV-1 of 56 to 70 percent of the predicted value, FEV-1/FVC of 56 to 70 percent of the predicted value, DLCO (SB) of 56 to 65 percent of the predicted value.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent of the predicted value, FEV-1/FVC of 40 to 55 percent of the predicted value, DLCO (SB) of 40 to 55 percent of the predicted value, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of the predicted value, FEV-1/FVC less than 40 percent of the predicted value, DLCO (SB) less than 40 percent of the predicted value, a maximum exercise capacity of less than 15 ml/kg/min in oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or an episode or episodes of acute respiratory failure, or if outpatient oxygen therapy is required.  Id.

Post-bronchodilator studies are required when PFTs are performed for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be performed and states why.  When evaluating based on PFTs, post-bronchodilator results are to be used in applying the criteria in the rating schedule, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which cases the pre-bronchodilator values should be used.  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability should be used.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation should not be assigned based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96 (d).

By way of background, the Veteran was initially assigned a 100 percent disability rating for his service-connected pulmonary tuberculosis, effective August 4, 1955.  This rating was reduced to 50 percent effective August 4, 1957, and to 30 percent effective August 4, 1961.  Finally, the rating was reduced to noncompensable as of August 4, 1966, in line with the graduated ratings discussed above.  As discussed above, the instant claim was filed in November 2006. 

Upon review of the totality of the record, the Board finds that a higher rating is not warranted for the Veteran's service-connected lung disability.  Initially, the Board notes that the maximum rating the Veteran could obtain under DC 6722 is 30 percent for a diagnosis of "far advanced" lesions while his tuberculosis was active.  However, the evidence does not show that the Veteran had "far advanced" lesions, or that his tuberculosis was active.  As such, the Board will analyze the Veteran's claims that his lung disability should be rated under DCs 6600, 6603, 6604, 6844, and 6845, which, as noted above, all rate lung disability similarly.

A January 2009 VA examination report reflects that the Veteran had a tuberculosis infection in 1950 when he was treated for pneumonia during service.  In 1954, he had reactivation of tuberculosis that required surgery with left lower lobe-resection.  The Veteran reported chronic coughs for the last 10 to 15 years, which was dry and occasionally productive of small amounts of expectoration.  He denies any blood in his sputum.  The examiner noted a January 1, 2009 PFT results and found that he had obstructive pattern with no impairment.  He opined that the Veteran's present symptoms of cough and pulmonary limitation with nodules were at least as likely as not secondary to chronic scarring from his tuberculosis infection and post-treatment scarring, with mild obstructive lung disease.

A November 2009 VA examination report documents a PFT resulting in FVC of 60 percent predicted, FEV-1 of 57 percent predicted, and FEV-1/FVC of 72 percent predicted.  The examiner did not record the Veteran's DLCO.  He diagnosed moderately severe COPD, and noted that chest x-rays showed left lung scarring with surgical staples, moderate severity.  He opined that the Veteran's disability resulted in functional impairment of being very fatigued and shortness of breath, chronic coughing that inhibited work, and very limited exertional capacity.

Private treatment records in May 2010 reflect complaints of cough, shortness of breath, and left lateral chest and flank pain.  The Veteran reported that he had been bringing up phlegm, which was yellowish-brown.  There was no hemoptysis, and CT scans of the chest did not show any pulmonary embolism (PE) but showed some questionable infiltrates in the lower part of the chest.  The physician noted that the Veteran took inhalers at home but was not on oxygen, and that he had no history of myocardial infraction or stroke.  In June 2010, the Veteran continued to complain of coughs, residual hoarseness, nasal congestion, and left chest pain.  His exercise tolerance was slowly improving and he was using medication regularly.  The Veteran denied hemoptysis, fever, nausea, vomiting, diarrhea, and wheezing.  CT scans of the lungs showed infiltrates within both lung bases with slightly prominent appearance of the bronchi, which might represent some degree of bronchiectasis; pleural thickening on the left pericardia thickening or minimal pericardial effusion; and small nonspecific bilateral hilar lymph nodes and mediastinal lymph nodes.  

Private treatment records in January 2011 reflect improving exercise tolerance.  The Veteran reported that he had seen a cardiologist and was told that his cardiac function was stable.  PFT resulted in FVC of 71 percent predicted, FEV-1 of 72 percent predicted, and FEV-1/FVC of 101 percent predicted.  In April 2011, the Veteran reported that his breathing was worse; that his exercise tolerance was limited but not due to his breathing; and that he experienced some chest tightness, coughing, wheezing, hoarseness, and nasal congestion.  The physician noted that his shortness was breath was worsening, but that his lung function was the best it had been since the Veteran first started seeing the physician.  PFT resulted in FVC of 75 percent predicted, FEV-1 of 75 percent predicted; and FEV-1/FVC of 99 percent predicted.

VA treatment records in January 2013 indicate that the Veteran's partial pressure of oxygen was "60 but must be 55 or below."  The physician stated that she walked the Veteran with starting statistics of 91 percent and ending statistics of 87-86 percent.  She found that the Veteran qualified for oxygen therapy.

Based on the above-cited evidence, the Board finds that a rating in excess of 30 percent prior to January 28, 2013, is not warranted.  Specifically, the Veteran's PFTs reflect results no worse than FVC of 60 percent predicted, FEV-1 of 57 percent predicted, and FEV-1/FVC of 72 percent predicted, which warrants a rating no higher than a 30 percent.  In addition, there is no evidence that the Veteran's PFTs resulted in FEV-1 of 40 to 55 percent of the predicted value, FEV-1/FVC of 40 to 55 percent of the predicted value, DLCO (SB) of 40 to 55 percent of the predicted value, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), which would warrant the next higher rating of 60 percent.  Further, the evidence prior to January 2013 does not show that the Veteran had a maximum exercise capacity of less than 15 ml/kg/min in oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), an episode or episodes of acute respiratory failure, or if outpatient oxygen therapy was required, which would warrant a 100 percent rating. 

In evaluating the Veteran's lung disability, as discussed above, the Board has considered the Veteran's assertions regarding his symptoms, which he is competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). As also discussed above, however, the criteria needed to support higher ratings under DCs 6600, 6603, 6604, 6722, 6844, and 6845 require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, in this regard, the lay assertions are not considered more persuasive than the pulmonary function test findings which, as indicated above, do not support assignment of any higher or additional rating for a lung disability.

Additionally, the Board finds that at no pertinent point has the Veteran's lung disability been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's lung disability at all pertinent points of the appeal.  The PFT results are reflective of difficulty breathing, which is primary symptoms of the Veteran's lung disability.  The Veteran's breathing problems are manifestations of impairment in lung functioning and pain and not separate symptoms, and, thus, the criteria contemplate the symptoms in this case.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-372 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Moreover, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Id. at 369-70  (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).
Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). As such, further discussion of this issue is unnecessary.

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the November 2009 VA examiner opined that the Veteran's lung disability inhibited his ability to work, but did not state that it actually or effectively rendered him unemployable.  Under these circumstances, the Board finds that the issue of entitlement to a TDIU due to a lung disability has not been raised in conjunction with the current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board concludes that a rating in excess of 30 percent prior to January 28, 2013, is not warranted. The Board finds that that the preponderance of the evidence is against assignment of any higher rating for the disability under consideration at any other, pertinent point.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an effective date earlier than November 11, 2006 for the award of a 30 percent rating for residuals, pulmonary tuberculosis, moderately inactive with COPD and bronchitis (also claimed as emphysema), is denied.

Entitlement to a rating in excess of 30 percent prior to January 28, 2013, for residuals, pulmonary tuberculosis, moderately inactive with chronic obstructive pulmonary disease and bronchitis (also claimed as emphysema), is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


